United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-1551
                       ___________________________

                           Michael Andrew Johnson

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  Wendy Kelley, Director, Arkansas Department of Correction; Byron Brown,
 Lieutenant, Wrightsville Unit, Department of Correction (originally named as
 Brown); Jada Lawrence, Assistant to Director Kelley, Arkansas Department of
  Correction (originally named as Jada Lawerence); Lyn Bennett, Assistant to
 Director Kelley, Arkansas Department of Correction; Mindy Shell, Assistant to
              Director Kelley, Arkansas Department of Correction

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                           Submitted: August 4, 2021
                             Filed: August 9, 2021
                                 [Unpublished]
                                 ____________

Before SHEPHERD, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.
       Arkansas prisoner Michael Johnson appeals the district court’s1 adverse grant
of summary judgment on his claim that prison officials were deliberately indifferent
by failing to protect him from an assault by fellow prisoners. After careful de novo
review of the record and the parties’ arguments on appeal, we conclude the district
court properly granted summary judgment. See Holden v. Hirner, 663 F.3d 336, 340
(8th Cir. 2011) (standard of review); see also Patterson v. Kelley, 902 F.3d 845, 851
(8th Cir. 2018) (noting an inmate must show he faced substantial risk of harm and a
prison official was deliberately indifferent to that risk to prevail on failure-to-protect
claim). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the findings and recommendations of the Honorable
Joe J. Volpe, United States Magistrate Judge for the Eastern District of Arkansas.

                                           -2-